 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 1 of 8 PageID #: 245




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF DELAWARE

 SILVERGATE PHARMACEUTICALS, INC.,

                      Plaintiff,                 C.A. No. 20-753-LPS
                                                 C.A. No. 21-196-LPS
        v.

 ANNORA PHARMA PRIVATE LIMITED

                Defendant.
 SILVERGATE PHARMACEUTICALS, INC.,

                      Plaintiff,                 C.A. No. 19-2100-LPS

        v.

 ALKEM LABORATORIES LTD.

                      Defendant.

 MEMORANDUM OF LAW IN SUPPORT OF THIRD PARTY BIONPHARMA INC.’S
      MOTION TO INTERVENE PURSUANT TO FED. R. CIV. P. 24(b)(1)

John C. Phillips, Jr. (#110)
Megan C. Haney (#5016)
Phillips, McLaughlin & Hall, P.A.
1200 North Broom Street
Wilmington, DE 19806
(302) 655-4200
jcp@pmhdelaw.com
mch@pmhdelaw.com

Attorneys for Third Party Bionpharma Inc.

Date May 21, 2021
    Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 2 of 8 PageID #: 246




        Third party and proposed Intervenor Bionpharma Inc. (“Bionpharma”), respectfully

submits this Memorandum of Law in support of its Motion to Intervene for the limited purpose of

moving for a protective order.

I.      INTRODUCTION

        Bionpharma learned recently that defendant Annora Pharma Private Limited (“Annora”)

in the 20-753-LPS and 21-196-LPS cases is requesting production of sealed Court’s Sealed April

27, 2021 Opinion (“Sealed Opinion”) in Silvergate Pharmaceuticals Inc. v. Bionpharma Inc. C.A.

Nos 18-1962 and 19-1067 (D. Del.) (“Bionpharma Cases”) and the transcripts associated with the

trial held in those matters on February 1-5, 2021 (“Trial Transcripts”) (collectively “Confidential

Materials”). 1   Defendant Alkem Laboratories, Ltd. (“Alkem”) in the 19-2100-LPS case is

requesting production of the Sealed Opinion. (Annora and Alkem collectively “Defendants”).

        The redacted versions of the Confidential Materials are already available on the public

dockets. The redactions are very narrowly tailored and apply to Bionpharma’s highly proprietary

and confidential information related to research, development, commercial and technical

information pertaining to its ANDA product. In particular, Bionpharma only redacted specific

formulation information for its ANDA product. The redacted information is currently confidential

and unavailable to the public and Defendants who are direct competitors of Bionpharma have no

legitimate use of the Confidential Materials in the instant cases.

        Bionpharma has no interest in the merits of the dispute between Silvergate

Pharmaceuticals, Inc. (“Silvergate”) and the Defendants, however, Bionpharma has a compelling

interest in the confidentiality of the Confidential Materials. Per this court’s orders during the status


1
  Bionpharma is also aware of Paragraphs 8(b)(i), 8(b)(ii), and 8(b)(iv) of the Scheduling Order
entered in Civil Action Nos. 20-753-LPS, 21-196-LPS (“Annora actions”) (20-753 D.I. 19,
Scheduling Order at 4), which require Silvergate to produce Bionpharma’s Confidential Materials
to Annora barring an objection from Bionpharma.
                                                   1
 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 3 of 8 PageID #: 247




hearing on May 7, 2021 in the Annora actions, Bionpharma respectfully requests that it be allowed

to intervene in this matter for the sole, limited purpose of filing a motion for protective order to

maintain the confidentiality of the Confidential Materials and prevent its commercially sensitive

information from falling in the hands of its direct competitors.

II.    FACTUAL AND PROCEDURAL BACKGROUND

       Bionpharma, a small generic drug company, spent enormous resources to extensively

design its ANDA Product around Silvergate’s Epaned® Patents and was the first generic drug

company to file an ANDA seeking FDA approval to market a generic version of Silvergate’s

Epaned®. Silvergate nonetheless instituted the Bionpharma Cases accusing Bionpharma’s

ANDA of infringing Silvergate’s Epaned® Patents under 35 U.S.C. § 271(e)(2)(A). 18-1962

D.I. 1, Compl.; 19-1067 D.I. 1, Compl. This Court ultimately held a bench trial in these cases

on February 1-5, 2021, and issued its Opinion on April 27, 2021, and entered Final Judgement

in Bionpharma’s favor on April 29, 2021. 18-1962 D.I. 257, Opinion; D.I. 270, Final Judgment.

Then pursuant to this Court’s April 27, 2021 Order (18-1962 D.I. 259) requiring the parties to the

Bionpharma Cases to submit proposed redactions to the Court’s April 27, 2021 Opinion, and after

the Court’s in camera inspection of those redactions, a redacted version of the Opinion was filed

in the public dockets in the Bionpharma Cases.

       The Confidential Materials include highly proprietary and confidential information related

to research, development, commercial, and/or technical information related to Bionpharma’s

ANDA Product – in particular, the specific formulation of Bionpharma’s ANDA product.

       On or about May 3 and May 5, 2021, Silvergate informed Bionpharma of requests for

production from Defendants for the sealed Confidential Materials. On May 7, 2021, following a

status hearing with the Court, Silvergate advised Bionpharma that the Court had ordered

Bionpharma to lodge its objection to the production of the sealed Confidential Materials on or
                                                 2
 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 4 of 8 PageID #: 248




before May 21, 2021, should Bionpharma wish to be heard. Bionpharma also met and conferred

with Silvergate and Annora on May 13, 2021, and explained that the redactions were directed only

to proprietary formulation of Bionpharma’s ANDA product.             This information is currently

confidential and unavailable to the public and Defendants who are direct competitors of

Bionpharma have no legitimate use of the Confidential Materials in these cases.

       Bionpharma filed its Motion to Intervene to protect its interests and to ensure that the Court

had adequate time to consider its request. Its proposed Motion for Protective Order is attached

hereto as Exhibit A.

III.   STANDARD FOR PERMISSIVE INTERVENTION

       The “procedural device of permissive intervention is appropriately used to enable a litigant

who was not an original party to an action to challenge protective or confidentiality orders entered

in that action.” Pansy v. Borough of Stroudsburg, 23 F.3d 772, 778 (3d Cir. 1994); see also United

States v. Hirsch, 2007 WL 1810703, at *1 n.1 (ED. Pa. June 22, 2007). “On timely motion, the

court may permit anyone to intervene who . . . has a claim or defense that shares with the main

action a common question of law or fact.” Fed. R. Civ. P. 24(b)(1)(B). Whether to grant a motion

for permissive intervention is within the court’s discretion. See Pennsylvania Prison Soc’y v.

Cortes, 622 F.3d 215, 232 (3d Cir. 2010); Hoots v. Pennsylvania, 672 F.2d 1133, 1135 (3d Cir.

1983). In exercising this discretion, courts consider whether the intervention will unduly delay or

prejudice the adjudication of the original parties’ rights. See Fed. R. Civ. P. 24(b)(3). Courts

therefore consider whether a movant for permissive intervention has standing, meets the

commonality requirements, and has made a timely motion, and then whether intervention will

unduly prejudice the parties. See, e.g., Chester v. Wetzel, 2014 WL 6066146, at *4 (M.D. Pa. Nov.

13, 2014) (granting the motion to intervene).



                                                 3
 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 5 of 8 PageID #: 249




IV.    ARGUMENT

       Bionpharma should be permitted to intervene for the limited purpose of filing a motion for

protective order because Bionpharma (A) has standing for permissive intervention, (B) meets the

relaxed commonality requirements applied in this procedural posture, (C) filed a timely motion

within the permissible deadline ordered by this court, and (D) will not unduly prejudice the parties

if it is allowed to intervene for a limited purpose. Jurisdiction is also proper.

       A.      Bionpharma Has Standing for Permissive Intervention

       Bionpharma has standing to intervene in this matter because its confidential, commercially

sensitive information is implicated in Defendants’ discovery requests and in Paragraphs 8(b)(i)

and 8(b)(ii) of at least the scheduling order entered in the Annora actions. “[T]hird parties have

standing to challenge protective order and confidentiality orders in an effort to obtain access to

information or judicial proceedings.” Pansy, 23 F.3d at 777. Third parties have standing even

when “they assert rights that may belong to a broad portion of the public at large” if the injury

alleged is “a distinct and palpable” injury to itself. Pansy, 23 F.3d at 777. Bionpharma has

standing to move to intervene for a motion for protective order to keep only a very limited amount

of confidential information from Defendants who are Bionpharma’s direct competitors, and, as

discussed at further length in its Proposed Motion for Protective Order (Ex. A), it will suffer a

distinct and palpable injury to its business interests if the confidential formulations are disclosed

to its direct competitors, who have no legitimate use of the information.

       Bionpharma does not need an independent jurisdictional basis to intervene because it seeks

only a protective order, not to litigate the merits of this dispute. An independent jurisdictional

basis for intervention is not required when the intervenor does not seek to litigate a claim on the

merits. See Pansy, 23 F.3d at 778 n.3. Jurisdiction is proper in light of Bionpharma’s limited-

purpose intervention.

                                                  4
 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 6 of 8 PageID #: 250




       B.      Bionpharma Meets the Relaxed Commonality Requirement

       Bionpharma’s limited-purpose intervention for a protective order over its confidential

information satisfies the relaxed standard in Pansy for commonality.            Specificity that the

intervener’s claim involves the same legal theory as the main action “is not required when

intervenors are not becoming parties to the litigation.” Pansy, 23 F.3d at 778 (quoting Beckman

Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 474 (9th Cir. 1992)); see also United States v. Dentsply

Int’l, Inc., 187 F.R.D. 152, 157 (D. Del. 1999) (applying Pansy’s relaxed requirement for a factual

or legal nexus on a third-party’s motion to intervene solely for a protective order to guard its

confidential business information and granting said motion); see also E. E.O.C. v. National

Children's Center, Inc., 146 F.3d 1042, 1046 (D.C. Cir. 1998) (citing Pansy for the proposition

that Rule 24(b) should be construed “as an avenue for third parties ‘to have their day in court to

contest the scope or need for confidentiality.’”). This applies whether the movant seeks to seal or

unseal portions of the record.

       Under the relaxed Pansy standard, there is a sufficient nexus of law or fact to permit

Bionpharma’s intervention. Bionpharma intervenes only to protect the confidentiality of its

commercially sensitive and proprietary formulation in the Confidential Materials, which have no

legitimate use for Defendants.

       C.      Bionpharma’s Motion to Intervene is Timely

       Bionpharma understands that the Court during its status hearing on May 7, 2021, invited

Bionpharma to lodge its objection if it wishes to be heard to oppose the production of Confidential

Materials to Defendants. Bionpharma’s motion to intervene therefore is timely because it moved

as soon as practicable, and with all due haste, after learning from Silvergate that the Bionpharma’s

confidential information might be disclosed to Defendants as part of these proceedings, and within

the deadline ordered by the Court. A limited-purpose intervention to modify a confidentiality or

                                                  5
 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 7 of 8 PageID #: 251




protective order is timely and case law “allows a district court to grant permissive intervention in

order to allow litigation of ancillary issues even after a case has been concluded.” Pansy, 23 F.3d

at 779. Bionpharma’s motion is timely in light of the imminent disclosure of its confidential

information.

       D.      The Existing Parties Will Not Be Prejudiced by Bionpharma’s Intervention

       Silvergate or Defendants will not be unduly prejudiced by Bionpharma’s limited-purpose

intervention to protect its confidential and commercially sensitive information in the Confidential

Materials. “[W]here an intervenor is litigating an ancillary issue, the potential for prejudice to the

original parties due to the delay in intervention is minimized.” Pansy, 23 F.3d at 779. Bionpharma

seeks to intervene to maintain confidentiality over the Confidential Materials, an issue that is

ancillary to the issues being litigated in the instant actions between Silvergate and Defendants.

Bionpharma arguments on the topic as to whether its Confidential Materials should be produced

to Defendants will not require undue additional consideration from the existing parties.

V.      CONCLUSION

       Bionpharma has a compelling interest in protecting its confidential and commercially

sensitive information describing its ANDA formulation. Rule 24(b), as applied in the Third

Circuit, permits Bionpharma to intervene in this matter for that limited purpose, and Bionpharma

understands that the Court has invited Bionpharma to lodge its objections if it wishes to be heard.

Therefore, Bionpharma respectfully requests that this Court grant its motion to intervene so that it

may be heard on its compelling interest in maintaining the confidentiality of its formulation in the

Confidential Materials.




                                                  6
 Case 1:20-cv-00753-LPS Document 26 Filed 05/21/21 Page 8 of 8 PageID #: 252




Dated: May 21, 2021

                                   /s/ John C. Phillips, Jr.
                                   John C. Phillips, Jr. (#110)
                                   Megan C. Haney (#5016)
                                   Phillips, McLaughlin & Hall, P.A.
                                   1200 North Broom Street
                                   Wilmington, DE 19806
                                   (302) 655-4200
                                   jcp@pmhdelaw.com
                                   mch@pmhdelaw.com

                                   Attorneys for Third Party Bionpharma Inc.




                                      7
